I concur in the opinion of Mr. Justice EPHRAIM HANSON with the exception of what is said respecting the term of imprisonment prescribed by statute for rape and the *Page 127 
number of peremptory challenges to which the defendant is entitled. Section 103-51-18 provides:
"Rape is punishable by imprisonment in the state prison not less than five years."
Section 103-134 provides in such cases
"the court authorized to pronounce judgment upon such conviction shall sentence such offender to imprisonment for an indefinite term limited by the minimum term prescribed and the term of his natural life."
Before adoption of the indeterminate sentence law the trial court was required to pronounce sentence for a definite term which would be not less than the minimum prescribed by statute and not more than the maximum; that is, the sentence for rape might be life imprisonment or for a definite       10-12 term of years not less than five years. Now under the provisions of section 105-36-20 the judgment or sentence of the court must be "for a period of time not less than the minimum and not to exceed the maximum term provided by law," and the statute further says that such sentence "shall continue in full force and effect until the maximum period has been reached, unless sooner terminated or commuted as provided by law." In other words, the sentence is for the maximum period or term prescribed by law for the particular offense. Lee Lim v. Davis, 75 Utah 245,284 P. 323, 76 A.L.R. 460; Mutart v. Pratt, 51 Utah 246, 170 P. 67;People v. Webster, 362 Ill. 226, 198 N.E. 322; People v.McNabb, 3 Cal. 2d 441, 45 P.2d 334; 29 C.J. 57. The offense of rape therefore is punishable by life imprisonment. The word "punishable" used in section 103-51-18 is defined in Webster's New International Dictionary as "Deserving of, or liable to, punishment; capable of being punished by law or right — said of persons or offenses." The courts have defined it to mean not must but may; that is, may be punished, or liable to be punished.People v. Murphy, 185 Ill. 623, 57 N.E. 820. One convicted of rape is not only liable to punishment by imprisonment *Page 128 
for the period of his natural life but that is the sentence actually imposed, a term for life. Only termination or commutation by the Board of Pardons can shorten that term. The crime of murder in the first degree is punishable by death, but it could not be said, for the purpose of determining the number of challenges of jurors the defendant would be entitled to, that such crime is not punishable by death because the Board of Pardons has the power which it may exercise to commute the sentence to life imprisonment or to a term of years. The statute says the defendant may have ten peremptory challenges "if the offense charged is punishable with death or by imprisonment for life." Section 105-31-15 was amended by chapter 128, Laws of Utah 1935, by striking the phrase "or by imprisonment for life." The prevailing opinion says the rule therein announced is in effect adopted by the statute. If the rule announced in the prevailing opinion is correct, there was no need for the amendment. The mere statement that the words "or imprisonment for life" are dropped in the amendment would signify that some change was intended, and, in fact, accomplished thereby. A defendant is entitled to the number of challenges corresponding to the greatest punishment that may be inflicted on him. State v. Puckett, 39 N.M. 511,50 P.2d 964; 13 C.J. 413. The defendant in this case therefore was entitled to ten peremptory challenges instead of four, if he should choose to exercise them.
A number of California cases are cited in the prevailing opinion to the effect that under the California law which is somewhat similar to ours, "the right to the maximum number of challenges exists only in cases where no shorter sentence than life imprisonment may be imposed." If this language be taken literally, the cases are not in point, because under the indeterminate sentence law of this State no sentence may be imposed except the one provided by statute, and that is in effect life imprisonment. As already shown, this sentence can be shortened or modified only by action of the Board of Pardons. However, in a later California *Page 129 
case, while it follows the earlier cases, doubt is cast on the correctness of the rule. In People v. Logan, 123 Cal. 414,56 P. 56, the California court said:
"And, if the question of the construction of the statute pertaining to the number of peremptory challenges to which a defendant convicted of rape is entitled were now before us for the first time, the court might probably agree with defendant's contention. But this is not a new question, and the authorities of this state are the other way. * * * We feel that the law had best stand as it has been heretofore announced."
In this State the question is new. We are not handicapped by any decisions standing in the way of a natural and consistent interpretation of the statute. The law has now been changed, so there is no danger of our interpretation causing unnecessary consumption of time in the impaneling of juries in future cases. There is no need to give the plain wording of the statute a forced interpretation. The case of People v. Minchella,268 Mich. 123, 255 N.W. 735, 93 A.L.R. 805, is cited. The case clearly has no bearing here because, as the court said, the sentence for the crime charged may be for any term of years, or by fine, but that imprisonment for life could not be inflicted.
A possible, but as I think unnatural, interpretation of the statute would be to read it as if it applied only to cases where the penalty provided by law was either death or imprisonment for life, as in the case of murder in the first degree; that is, the punishment for rape involving only life imprisonment, the statute does not apply because it does not, as an alternative, involve the death penalty.
However, this court is not required to pass on the question of the number of peremptory challenges to which defendant was entitled because by the record no prejudice is shown him. He did not attempt to exercise any additional challenges, and there is no intimation that he was not satisfied with          13 the jury as impaneled. His counsel merely announced to the court, after exercising his fourth challenge, "we have a right to ten challenges if we *Page 130 
want them." After some discussion and argument with respect to the punishment pronounced by law for rape, the court said: "The jury may be sworn," and counsel for defendant noted an exception. There is no intimation here that defendant desired to or would have exercised any more challenges had the court ruled differently or that he did "want them." It was merely the abstract question of whether he had ten challenges if he wanted them that was put to the court without any intimation whatever that he wished to exercise any of them. Defendant was not obliged to exercise any of the challenges if he was satisfied with the jury as then made up. He had the right to waive any or all of his peremptory challenges. State v. Aikers, 87 Utah, 507,51 P.2d 1052. As has been said:
"* * * there is but one way for a person on trial to show that he is prejudiced in such a situation, which is to seek to exercise his right — to exhaust his remedy." State v. Squier,56 Nev. 386, 54 P.2d 227, 232; State v. Collins, 53 Mont. 213,163 P. 102.
Judgments are not reversed in this jurisdiction where the errors or defects do not affect the substantial rights of the party. Section 105-43-1. In other words, the statement of counsel that he had a right to more challenges if he wanted them is not the assertion of a right or an effort to challenge or get rid of an unwanted or unsatisfactory juror. His statement is entirely consistent with satisfaction with the jurors then on the panel and the assertion of mere curiosity to have the court pass on an abstract question of procedure. I concur in the order affirming the judgment of the trial court.